Title: From John Adams to Benjamin Rush, 16 September 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy September 16. 1810

I am much obliged by your favour of the 8th. Oh how I wish, I had time to write, and you Patience to read The Anecdots I could dictate concerning “Chapmans” in New England! all “able bodied Men.”
I deceived you a little by an Inference of my own from what The Edinborough Reviewers had written. I know not that they have mentioned you by Name or your Works by their Titles: but I read in them “If every Thing which has ever been written in America (if you except perhaps the Works of Franklin) were annihilated the Sum total of human Knowledge would in no degree be lessened.” I draw the Inference, for Dr Rush’s Works have been written and printed in America. I have felt as well as you The Odium Theologicum; the Odium Politicum, and The Odium Mercatorium. Happily I have escaped as far as I know The Odium Philologium, The Odium and Medicum and The Odium Sanguiphobium. I have escaped these Hatreds because I never knew enough about any of them to excite any other Mans Jealousy or Envy.
But now I must tell you a great and grave Truth. I am one among your most Serious haters of the Philological Species. I do most cordially hate you for writing against Latin Greek and Hebrew. I never will forgive you untill you repent, retract and reform. No Never! It is impossible.
I Thank you for the Sketch of Mr Walsh. His Pamphlet is but a Second Edition of The Cabinet of St Cleod, a little disguised. It is all a Phantastical Delusion. The Religion of his Father and The Preceptors of his Education, are enough to convince us with whom he conversed in France And his Residence in Scotland and Connection with The Edinborough Reviewers Sufficiently explain his Information on British Affairs.
There is one Gentleman whose Name is Richard Rush quite capable of answering Mr Walsh. But I do not think it worth while. There is a French Pamphlet, by my old Friend Sir Francis D’ Ivernois “Effets Du Blocus Continental Sur le Credit, et La Prosperite Des Isles Britanniques leur Commerce et Finances” of much more Importance. He proves to a Demonstration as he thinks that our Embargo and Bonapartes Continental System have greatly assisted and increased the Commerce Credit Wealth Manufactures Agriculture and Power of Great Britain!!!
Votre Blocus ne bloque point
Et grace a votre heureuse Adresse
Ceux que vous affamez Sans cesse
Ne periront que D’ Embonpoint 
All the Political Pamphlets I See, of modern date, are Paradoxes. Some whimsical, Maxim or other, like Jean Jaques Philippie against Arts and Sciences, is the Theme of every one. I See nothing like a Sober Investigation of the Truth. “My Family Name”! Why my Family Name, to my Knowledge is Scattered all over Europe and America, in Spain France England Scotland Ireland Germany Italy: there are Millions of them. What are they to me? No more than all the Posterity of Adam our common ancestor. The Whistling of a Name does as much hurt as good, as The Rushes as well as The Adamses, and Hancocks will find. We shall be damn’d like Cromwell if a company of Nations especially English and French with The Tories can effect it, to everlasting Infamy.
I wish Richard would read Bristed. Let him see what Emmissaries are sent here and for what purpose. Let him enquiry too into his Bristed Connections in America. I do not ask you to read him. I know you cannot. Your Professional Duties forbid it.
Your Volume of Lectures will be very acceptable here, not only to your Friend Mrs Adams, but to the Physicians and Philosophers here. For “The Family name of Rush” is respected here more than it is in Philadelphia.
Rush! Every persecuted Man; persecuted because he is envied, must be an Egotist or an Hypocrite. You and I must therefore cordially embrace the Character of Egotists and Acknowledge the Imputation of Vanity, or be totally over borne, or become lying Hypocrites which you will swear you will not. So will I.
Pardon me for concluding this Rhodomontade by a very Serious Paragraph. Yesterday was were committed to the Tomb the Remains of William Cushing a Judge of the National Surpream Court. Fifty Nine years, has he been known to me and my and esteemed and beloved as an invariable Friend. A Judge for Forty years of unblemished Character. My Contemporaries are almost all gone and left me almost done. I wait in Silence and Resignation for my Turn. Untill it arrives I shall cherish Rush at least, as another invariable / Friend to

John Adams
P.S. I have read the Criticisms in The Port Folio on The Lectures and been much disappointed. They are almost entirely litteral grammatical and Typographical and in general just and ans remark faults that ought to be corrected. His Discussion of the Question about “Purity” I have not considered Attentively enough to form an opinion. His observation that the Plan is not original but the same with that of Quintilian is not as I believe exactly just but if it were I Should think it no fault nor Imperfection. The Writer is Sparing of Praise. He is probably no Friend to The Professors Politicks, too much of an Englishman perhaps. But there is another Cause New York and Philadelphia are as frugal of Praise to Boston as Britons are to Americans. It is an instinctive Antipathy. If you are well informed, and really candid and impartial you must acknowledge that there is a dirty and ignorant Jealousy and Envy of New England, in Pensilvania and New York, which must be eradicated or the Union will soon feel Calamities, which will remove those Prejudices when it may be too late; or rivet them into National Hostility.

